DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
The Examiner has provided rationale below for the rejection of claims 1-16 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). The claims written as is are unclear and do not particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims also contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Examiner has not provided a prior art rejection as the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections need to be overcome to provide enough clarity on the scope and enablement of the invention to be able to provide a prior art rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis is as follows:
Factor (B) the nature of the invention –The subject matter of claims 1 includes the limitation “determining a first measurement signal based on the local oscillator signal and a first representation of the RF output signal while the RF output channel is disabled, the first measurement signal representing crosstalk.” Based on the scope of the claim and the provided specification and drawings, it is unclear how the radar system is able to determine “a first representation of the RF output signal while the RF output channel is disabled” as the disabling of the RF output channel (i.e. disabling of phase shifter 103 and/or amplifier 102) means nothing is being output from the channel after the amplifier 102 and therefore no representation of the output can be determined at coupler 106. 
Factor (F) The amount of direction provided by the inventor – The Applicant did not provide any clarity to understand the enabling of the features “determining a first measurement signal based on the local oscillator signal and a first representation of the RF output signal” when the “RF output channel is disabled” of claims 1. It seems implausible to do as written in the claims and based on the Specification and drawings provided by the Applicant. It is unclear how the radar system is able to determine “a first representation of the RF output signal while the RF output channel is disabled” as the disabling of the RF output channel means nothing is being output from the channel and therefore no representation of the output can be determined at coupler 106. 
Factor (C) the state of the prior art – In regards to claims 1, one of ordinary skill understands that when a RF output channel is disabled, the RF output channel does not output any signal. Thus, one of ordinary skill would consider it not possible to determine a first representation of the RF output signal when the RF output channel is disabled as the representation of the RF output channel is determined after the amplifier 102 which disables the channel.  If no output is provided from the amplifier 102, then here is no way of creating a first representation of the RF output signal. 
Factor (D) the level of one of ordinary skill: In regards to claims 1, one of ordinary skill understands that when a RF output channel is disabled, the RF output channel does not output any signal. Thus, one of ordinary skill would consider it not possible to determine a first representation of the RF output signal when the RF output channel is disabled as the representation of the RF output channel is determined after the amplifier 102 which disables the channel.  If no output is provided from the amplifier 102, then here is no way of creating a first representation of the RF output signal. 
Factor (G) the existence of working examples Factor In regards to claims 1, the inventor provides no working examples of how a radar determines “a first representation of the RF output signal while the RF output channel is disabled”  because it is impossible to do so based on the Specification and drawings.
The remaining factors are factor (A) The breadth of the claims; factor (E) the level of predictability in the art and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a disclosure is enabling.  See Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”).  The same analysis and cited section used above for claim 1 is used for corresponding system claim 13. 
Based on the relevant factors, the Examiner finds claims 1 and 13 are not enabled by the instant Specification.  Dependent claims 2-12 and 14-16 are rejected due to a dependency on a rejected base claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 5-7) recites the limitation, “determining a first measurement signal based on the local oscillator signal and a first representation of the RF output signal while the RF output channel is disabled, the first measurement signal representing crosstalk”. It is unclear how a “first representation of the RF output signal” is obtained when the RF output channel is disabled. As can be shown in Fig. 5, the representation of the output signals are denoted as “SFB1,(t), “SFB2,(t), “SFB3,(t) and “SFB4,(t)”; however, if the amplifier 102 is disabled for TX 1 for example, how is SFB1,(t) obtained? The coupler 106 provides a copy of the RF output signal (i.e. representation of the RF output signal) and therefore if signal is being received at the coupler, how can a representation signal be determined? Examiner would also like to point out that it is unclear what “ebabling and disabling” the RF output channel exactly means. The Examiner understands it to mean that when the RF output channel is disabled (i.e. amplifier 102 or phase shifter 103 are disabled) there is no signal being outputted to coupler 106.  As such, no representation of the RF output signal can be obtained as no signal is being provided to coupler 106. The claim language here is confusing and seems implausible as written. Fig. 5 also shows that h0(t) = c(t) which is the cross talk when TX1-TX4 are disabled (Paragraph 0031); however crosstalk cannot be obtained unless a signal is being transmitted out of the antenna. Crosstalk is interference which occurs when a transmitter transmits a signal and some of the signal leaks into the receiver. Therefore, as no signal is being transmitted out of the antenna due to the disabling of amplifier 102, how is signal being leaked into the receiver? Therefore, claim 1 and corresponding system claim 13 are rejected under 35 U.S.C.(b).  Dependent claims 2-12 and 14-15 are also rejected under 35 U.S.C.(b) for being dependent on a rejected base claim.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648